Title: To James Madison from William Cobbett, 12 June 1812
From: Cobbett, William
To: Madison, James


Sir,
London, 12. June, 1812.
I understand, that Mr. Asbury Dickins; now Chancellor to the American Consulate in England, has made application to his government to be appointed the Successor of the late Consul, General Lyman; and, having been very intimately acquainted with Mr. Dickins, during the whole of his residence in this country, and feeling a deep interest in his welfare, I am tempted to address myself directly to you upon the subject, notwithstanding my being wholly a stranger to you, and, notwithstanding many other circumstances, which, according to the ordinary rules of intercourse between man and man, would seem to forbid it.
You will easily suppose, Sir, that, upon this occasion, I am principally actuated by a wish to serve Mr. Dickins; but, strong as that wish certainly is, I would not attempt to gratify it at the expence of truth. With perfect truth, then, I beg leave to assure you, Sir, that I have been most intimately acquainted with Mr. Dickins, from within a few months of his arrival in England to this day; that I know him to be not only an honest and honourable man, and to have always retained and evinced an unshaken attachment to his country and her principles and mode of government, and an ardent zeal for her prosperity and honour; but that I also know him to be (as far as my judgment warrants me in asserting) a man of talents rarely to be met with, while, at the same time, he has all the sobriety, application, quickness, and courage, which are necessary to give effect to those talents, together with a degree of prudence and an amiableness of disposition and of manners very seldom to be found combined with the qualities of a higher order. In short, Sir, I do not, in the whole world, know a man on whose judgment and discretion I would sooner rely, or in whose honour I would sooner confide.
Mr. Dickins’s absence from his country and friends must naturally render testimonials as to character the more necessary to him; and, though he might, I dare say, have easily obtained them from quarters better calculated to give them weight, I could not refrain from offering him my testimony, as a mark, at least, of my anxious desire to see him placed according to his merit; relying upon your benevolence to suggest an apology for my having taken so great a liberty. I am, Sir, With the greatest respect, Your most humble and most obedient Servant,
Wm. Cobbett.
